Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 9, "a symmetry axis" should read - -the symmetry axis - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, lines 1-2 recites the limitation “according to claim 1, wherein in the case that the second shading lines extend in the waveform ".  There is insufficient antecedent basis for the limitations “the case” and “the waveform” in the claim since claim 3 depends on claim 1 instead of claim 2. For examination purposes, examiner has interpreted this limitation as - - according to claim 1, wherein in a case that the second shading lines extend in a waveform - - . 
Claim 7, lines 5-7 recites the limitation “intersections of the ends of the first straight line segment and the ends of the second straight line segment with the first grid structure are overlapped in the direction perpendicular to the display liquid crystal panel” is indefinite insofar as unclear whether an 
Dependent claims 5-6 are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN109581728A) in view of  Yan (US 2016/0321975).
Regarding claim 1, Chen teaches a display panel (Fig. 1-10, Pages 2-10 of English Translation of CN109581728A) comprising: 
a display liquid crystal panel (the display panel 200 including 204 in Fig. 1-3 and 8-10, Pages 2 and 4), comprising a plurality of sub-pixels (SP1/SP2/SP3 in Fig. 2-3 and 8-10, page 5) defined by a first grid structure (the grid structure corresponding to SL2 and DL2 in Fig. 2-3 and 8-10) and arranged in an array (Fig. 2-3 and 8-10); and 
a dimming liquid crystal panel (the light control panel 300 including 304 in Fig. 1-2 and 8-10, Pages 2 and 4), located on a light incident side (Fig. 1, 100 is backlight module in Fig. 1) of the display liquid crystal panel (the display panel 200 including 204 in Fig. 1-3 and 8-10, Pages 2 and 4) and stacked with (Fig. 1) the display liquid crystal panel (the display panel 200 including 204 in Fig. 1-3 and 8-10, Pages 2 and 4), the dimming liquid crystal panel (the light control panel 300 including 304 in Fig. 1-2 and 8-10, Pages 2 and 4) comprising: 
a plurality of dimming pixels (the pixels corresponding to the shielding structure SS formed by the scanning lines SL1 and the data lines DL1 in Fig. 6, Fig. 2 and Fig. 4-10) defined by a second grid structure (the grid structure corresponding to the scanning lines SL1 and the data lines DL1, and/or the black matrix 602 in Fig. 6-7, Fig. 2 and Fig. 4-10, page 6, the material of the scanning line SL1 and the data line DL1 is a light-shielding material, so the scanning line SL1 and the data line DL1 together can form shading structure SS) and arranged in an array (Fig. 2 and Fig. 4-10), wherein the second grid structure ((the grid structure corresponding to the scanning lines SL1 and the data lines DL1, and/or the black matrix 602 in Fig. 6-7, Fig. 2 and Fig. 4-10) comprises a plurality of first shading lines (the scanning lines SL1 in Fig. 2 and Fig. 8-10, or SL1 and/or the portions of BM 602a overlapping SL1 in Fig. 7); and 
a plurality of second shading lines (the data lines DL1 in Fig. 2 and Fig. 8-10, or DL1 and/or the portions of BM 602a overlapping DL1 in Fig. 7) extending along (DL1 extends in both horizontal and vertical direction in Fig. 10, Fig. 2 and Fig. 8-9) the row direction (the extending direction of SL1/SL2 in 
Chen does not teach that the plurality of first shading lines extending in a waveform along the row direction.
Yan teaches that (Fig. 7-12, [0058-0066]) a plurality of first shading lines (113, or 115 and 113 in Fig. 8 and 10, [0058]) extending in a waveform (Fig. 10) along the row direction (the horizontal direction in Fig. 10).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yan for the system of Chen such that in the system of Chen, the plurality of first shading lines extending in a waveform along the row direction. The motivation is to enhance the optical performance of the display and Provide improved LCD display (Yan, [0054, 0004]).

Regarding claims 2, 4, 8-10, 12-13 and 15, Chen also teaches the following elements:
(Claim 2) the second shading lines (the data lines DL1 in Fig. 2 and Fig. 8-10, or DL1 and/or the portions of BM 602a overlapping DL1 in Fig. 7) extend in a straight line form or in a waveform (Fig. 2-10).
(Claim 4) the first shading lines (the portions of BM 602a overlapping SL1 in Fig. 7) and the second shading lines (the portions of BM 602a overlapping DL1 in Fig. 7) are on a same patterning layer (Fig. 7).
(Claim 8) a line width of the second shading lines (the width Wa2 of the portions of BM 602a overlapping DL1 in Fig. 7) is smaller than (Fig. 7)  that of the first shading lines (the width Wa1 or Wb of the portions of BM 602a overlapping DL1 in Fig. 7).  
(Claim 9) each row of the sub-pixels (SP1/SP2/SP3 in Fig. 2-3 and 8-10, page 5) comprises a plurality of pixel units (U2 Fig. 2-3 and 8-10), each of the plurality of pixel units (U2 Fig. 2-3 and 8-10) comprising a plurality of sub-pixels different in color (SP1/SP2/SP3 in Fig. 2-3 and 8-10, page 5); and an area of the dimming pixel (the pixels corresponding to the shielding structure SS formed by the scanning lines SL1 and the data lines DL1 in Fig. 6, Fig. 2 and Fig. 4-10) is not less than (Fig. 2 and 8-10) that of each of the plurality of pixel units (U2 Fig. 2-3 and 8-10.
(Claim 10) the area of the dimming pixel (the pixels corresponding to the shielding structure SS formed by the scanning lines SL1 and the data lines DL1 in Fig. 9) is substantially four times (Fig. 9, Page 10) that of each of the plurality of pixel units (U2 Fig. 2-3 and 8-10).
(Claim 12) the second grid structure (the grid structure corresponding to the scanning lines SL1 and the data lines DL1, and/or the black matrix 602 in Fig. 7, Fig. 2 and Fig. 8-10) further comprises: a plurality of second gate lines (SL1 in Fig. 7, Fig. 2 and Fig. 8-10) extending along the row direction (the extending direction of SL1/SL2 in Fig. 7, Fig. 2 and Fig. 8-10); and a plurality of second data lines (DL1 in Fig. 7, Fig. 2 and Fig. 8-10) extending along a column direction (Fig. 7) , the second gate lines and the second data lines (304/SL1/DL1 in Fig. 7, Fig. 1) being disposed on a side (Fig. 1), away from the display liquid crystal pane (the display panel 200 including 204 in Fig. 1-3 and 8-10, Pages 2 and 4), of the first shading lines (the portions of BM 602a overlapping SL1 in Fig. 7, page 9, the black matrix 602 is on the substrate 310), wherein a line width of the second gate lines (the width of SL1 in Fig. 7) is smaller than (Fig. 7) that of the first shading lines (the portions of BM 602a overlapping SL1 in Fig. 7, page 9), and the second gate lines  (the width of SL1 in Fig. 7) are overlapped with (Fig. 7) the first shading lines (the portions of BM 602a overlapping SL1 in Fig. 7, page 9) in 
(Claim 13) the second data lines  (DL1 in Fig. 7, Fig. 2 and Fig. 8-10) extend in a straight line form or a folded line waveform (Fig. 7, Fig. 2 and Fig. 8-10).
(Claim 15) A display device (Fig. 1-10, Pages 2-10 of English Translation of CN109581728A) comprising the display panel (Fig. 1-10, Pages 2-10 of English Translation of CN109581728A).

Regarding claim 3, Chen also teaches the second shading lines (the data lines DL1 in Fig. 2 and Fig. 8-10, or DL1 and/or the portions of BM 602a overlapping DL1 in Fig. 7) extend in a curved waveform or a folded line waveform (Fig. 2-10).
Yan teaches that (Fig. 7-12, [0058-0066]) the first shading lines (113, or 115 and 113 in Fig. 8 and 10, [0058]) extending in a curved waveform or a folded line waveform (Fig. 10).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yan for the system of Chen in view of Yan such that in the system of Chen in view if Yan, in a case that the second shading lines extend in a waveform, the first shading lines and the second shading lines extend in a curved waveform or a folded line waveform, respectively. The motivation is to enhance the optical performance of the display and Provide improved LCD display (Yan, [0054, 0004]).

Regarding claim 11, Chen teaches that the first grid structure (the grid structure corresponding to SL2 and DL2 in Fig. 2-3 and 8-10) comprises: a plurality of first gate lines (SL2 in Fig. 2-3 and 8-10) extending along the row direction (the extending direction of SL1/SL2 in Fig. 2-3 and Fig. 8-10); a plurality of first data lines (DL2 in Fig. 2-3 and 8-10) extending along a column direction (the vertical extending direction in DL2 in Fig. 2-3 and 8-10); and a shading matrix (the black matrix 212 in Fig. 1, page 
Chen also that line widths (Fig. 7) of both gate lines (SL1 in Fig. 7) and data lines (DL2 in Fig. 7) are smaller than (Fig. 7) that of a shading matrix (602 in Fig. 7, Page 9, the black matrix 602 are used for shielding the panel 600, and elements and wirings such as the scan line SL1, data line DL1 and the active element T1 are not to be seen by a user).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Chen in view of Yan such that in the system of Chen in view if Yan, line widths of both the first gate lines and the first data lines are smaller than that of the shading matrix. The motivation is to shield elements and wirings such as the scan line SL1, data line DL1 and the active element T1, which are not to be seen by a user, and provide a display device having high contrast (Chen, Page2, Lines 2-3, Page 5 and Page 7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yan as applied to claim 1 above, and further in view of Oka (US 2018/0299726).
Regarding claim 14, Chen does not teach the following elements. 
Oka teaches the following elements (Fig. 3-4, [0049, 0060-0062]) :
(Claim 14) a dimming liquid crystal panel (PNL1 in Fig. 3-4, [0049]) and a display liquid crystal panel (PNL1 in Fig. 3-4, [0049]) are adhered through a transparent optical adhesive (AD2 in Fig. 4, [0060, 0062], AD2 is inherently optical transparent since it is cover the display area as shown in Fig. 4); or the dimming liquid crystal panel and the display liquid crystal panel share a same manufacturing substrate on a side close to each other.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka for the system of Chen in view of  Yan such that in the system of Chen in view of  Yan, 
(Claim 14) the dimming liquid crystal panel and the display liquid crystal panel are adhered through a transparent optical adhesive; or the dimming liquid crystal panel and the display liquid crystal panel share a same manufacturing substrate on a side close to each other.
The motivation is to attach the two panels, and the display quality of the display device can be improved (Oka, [0062, 0016]).

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0120659) in view of Chen (CN109581728A).
Regarding claim 1, Kim teaches a display panel (Fig. 2 and 5-6, [0031-0036, 0052-0070]) comprising: 
a display liquid crystal panel (RV in Fig. 2 and 5, [0053]), comprising a plurality of sub-pixels (SPR in Fig. 5, [0059]) defined by a first grid structure (Fig. 5) and arranged in an array (Fig. 5); and 
a dimming liquid crystal panel (LV in Fig. 2 and 5, [0053]), located on a light incident side (Fig. 2) of the display liquid crystal panel (RV in Fig. 2 and 5, [0053]) and stacked with the display liquid crystal panel (RV in Fig. 2 and 5, [0053]), the dimming liquid crystal panel (LV in Fig. 2 and 5, [0053]) comprising: 

a plurality of second lines (the lines corresponding to the dashed lines L2 in Picture 1) extending along the row direction (the horizontal direction in Fig. 5 and Picture 1), and intersected with (Picture 1) the first shading lines (the lines corresponding to the solid lines L1 in Picture 1).  
Kim teaches that black matrix ([0048, 0050]) is disposed between the dimming pixels (UPL in Fig. 5, [0056]), and the plurality of first lines (the lines corresponding to the solid lines L1 in Picture 1) and the plurality of second lines (the lines corresponding to the dashed lines L2 in Picture 1) are corresponding to edges of the dimming pixels (UPL in Fig. 5, [0056]). Kim does not explicitly point that the plurality of first lines is a plurality of first shading lines and the plurality of second lines is a plurality of second shading lines.
Chen teaches that black matrix (the black matrix 602 in Fig. 7, page 9) is disposed between the dimming pixels (the pixels corresponding to the shielding structure SS formed by the scanning lines SL1 and the data lines DL1 in Fig. 7, Fig. 1-2), a plurality of shading lines (602 in Fig. 7) is corresponding to each edge of the dimming pixels (Fig. 7).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Kim such that in the system of Kim, a plurality of shading lines is corresponding to each edge of the dimming pixels, therefore the plurality of first lines is a plurality of first shading lines and the plurality of second lines is a plurality of second shading lines. The motivation is to provides a display device, which has high contrast, good penetration rate and can avoid color moire phenomenon (Chen, Page 2, Lines 2-3).

    PNG
    media_image1.png
    483
    548
    media_image1.png
    Greyscale

Picture 1, from Fig. 5 of Kim (US 2018/0120659)

Regarding claims 3 and 5-7, Kim also teaches the following elements:
(Claim 3) in a case that the second lines (the lines corresponding to the dashed lines L2 in Picture 1) extend in a waveform (Fig. 5, Picture 1), the first lines (the lines corresponding to the solid lines L1 in Picture 1) and the second lines (the lines corresponding to the dashed lines L2 in Picture 1) extend in a curved waveform or a folded line waveform (Fig. 5, Picture 1), respectively.  
(Claim 5) the waveform of the second lines is in opposite phase to the waveform of the first line (Fig. 5, Picture 1).  
(Claim 6) the first lines (the lines corresponding to the solid lines L1 in Picture 1) and the second lines extend in the folded line waveform (Fig. 5, Picture 1), respectively; the first lines (the lines corresponding to the solid lines L1 in Picture 1) comprise a plurality of first fold line units (the V-shaped units each including the segments corresponding to U11 and U12 in Picture 1) arranged periodically (Picture 1), each of which comprises two first straight line segments (the segments corresponding to U11 and U12 in Picture 1) arranged symmetrically (Picture 1) with a column direction (the vertical direction in Picture 1) as a symmetry axis (Picture 1); and the second lines (the lines corresponding to the dashed lines L2 in Picture 1) comprise a plurality of second fold line units (the reversed V-shaped units each including the segments corresponding to U21 and U22 in Picture 1) arranged periodically (Picture 1), each of which comprises two second straight line segments (the segments corresponding to U21 and U22 in Picture 1) arranged symmetrically with the column direction as the symmetry axis (Picture 1).  
(Claim 7) ends of a first straight line segment and ends of a second straight line segment are overlapped with the first grid structure in a direction perpendicular to the display liquid crystal panel; or an intersection (the intersection corresponding to E1 in Picture 1) of ends of the two first straight line segments (the segments corresponding to U11 and U12 in Picture 1) and an intersection (the intersection corresponding to E1 in Picture 1) of ends of the two second straight line segments (the segments corresponding to U21 and U22 in Picture 1) are overlapped (Picture 1) in a direction perpendicular to the display liquid crystal panel (RV in Fig. 2 and 5, [0053]).
As stated in the rejection of claim 1 above, Kim in view of Chen already teaches that the plurality of first lines is a plurality of first shading lines and the plurality of second lines is a plurality of second shading lines, therefore, Kim in view of Chen teaches the following elements:
(Claim 3) in a case that the second shading lines extend in a waveform, the first shading lines and the second shading lines extend in a curved waveform or a folded line waveform, respectively.  
(Claim 5) the waveform of the second shading lines is in opposite phase to the waveform of the first shading line.  
(Claim 6) the first shading lines and the second shading lines extend in the folded line waveform, respectively; the first shading lines comprise a plurality of first fold line units arranged periodically, each of which comprises two first straight line segments arranged symmetrically with a column direction as a symmetry axis; and the second shading lines comprise a plurality of second fold line units arranged periodically, each of which comprises two second straight line segments arranged symmetrically with the column direction as a symmetry axis.  
(Claim 7) ends of a first straight line segment and ends of a second straight line segment are overlapped with the first grid structure in a direction perpendicular to the display liquid crystal panel; or intersections of the ends of the first straight line segment and the ends of the second straight line segment with the first grid structure are overlapped in the direction perpendicular to the display liquid crystal panel.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871